DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry under 35 USC 371 of PCT/EP2018/070446, filed 27 February 2018, which claims the benefit of foreign priority from Swedish Application no. 1750966-2 filed 28 July 2017.

Information Disclosure Statement
The information disclosure statement filed 23 January 2020 has been considered.  

Response to Amendment
The preliminary amendment filed 23 January 2020 has been acknowledged.  Claims 1-12 are pending.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest the feedback mechanism configured to determine an amount of energy absorbed by the tissue as a result of the applied stimulation of consecutive pulses with consecutively decreasing voltage amplitudes.  The feedback module using the absorbed energy determination to modify or terminate the stimulation.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        5 May 2022